Title: To John Adams from Henry Knox, 10 October 1779
From: Knox, Henry
To: Adams, John


     
      Dear Sir
      West Point. 10th October 1779
     
     I received your obliging favor of the 19th last month by Mr. Lowell, for which I thank you.
     Mr. Gerard has been to Camp, and has return’d to Philadelphia, to embark on board of the Confederacy for France, on board of the same Ship Mr. Jay and his Family embark. Mr. Gerard made us happy, politically so I mean, by informing us of your appointment as sole Minister plenipotentiary for the purpose of negociating a peace, and that you were to embark on board the frigate le sensible for France, to reside in Paris, untill an opportunity for so desirable an event should present itself.
     Heaven send you a safe passage and a speedy opportunity of exercising your abilities in bringing the War to an Isue, and presenting to your Country the object of their wishes and prayers, Peace, Liberty and Safety.
     I have taken the liberty to enclose a packet for Mr. Jonathan Williams in France, in which there is a Letter for my Brother who I expect is in France. Should you see him previous to seeing Mr. Williams I shall be much obliged by your breaking open the packet and taking out the Letter for my brother.
     
      I am Dear sir with the highest Respect Your most Obedient Humble servt
      H Knox
     
     